Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 8:

An outlet of a hot-gas pipe of an aircraft engine, the pipe extending under a face called an inner face of an engine wall, opposite to a face called an outer face of the engine wall, the pipe connecting to the outlet, the outlet defining a plurality of oblong and distinct openings passing through the engine wall, having a direction of main elongation substantially coinciding with a direction of a flow of cool gas over the outer face during ordinary engine operation, the openings succeeding each other in a transverse direction of the engine wall which is perpendicular to the direction of main elongation, wherein the openings are provided with slats flaring in the transverse direction, and extending beyond one end of the openings in said downstream direction.

The closest art is considered to be Porte et al. (US Pub No 2001/0003897) which discloses a somewhat similar outlet arrangement with generally “oblong and distinct openings passing through the engine wall, having a direction of main elongation substantially coinciding with a direction of a flow of cool gas over the outer face during ordinary engine operation”. However, the prior art does not disclose (nor anticipate), especially, the feature of the slats of the opening “flaring in the transverse direction, and extending beyond one end of the openings in said downstream direction”. As such, the instant application stands apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747